Stephens, J.
1. Where a contract for the sale of an automobile provides that upon the purchaser’s default in payment of the amount due on the purchase-money, the seller may repossess the automobile and, without selling it, credit its market value on the unpaid purchase-money, the petition, in a suit 'by the seller against the purchaser to recover the alleged unpaid purchase-price, in which it is alleged that the plaintiff repossessed the automobile and that the market value thereof was in a named amount which has been credited upon the unpaid purchase-price, is not subject to demurrer upon the ground that it contains no allegation that the plaintiff sold the automobile, or as to how he had arrived at its alleged market value.
2. An allegation in the petition that the defendant is due a named amount as the unpaid purchase-price is not subject to demurrer upon the ground that it is not alleged what amounts the defendant has paid upon the automobile, and when such payments were made.
3. The petition set out a cause of action, and was not subject to the general and special grounds of demurrer interposed. The trial judge erred in sustaining the demurrer.
4. The contract is not void for any reason assigned.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.